Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 1 of 20 Page ID
                                 #:1744


  1   SCHONBRUN SEPLOW HARRIS
      HOFFMAN & ZELDES, LLP
  2   HELEN I. ZELDES (220051)
      hzeldes@sshhzlaw.com
  3   BEN TRAVIS (305641)
      btravis@sshhzlaw.com
  4   501 W. Broadway, Suite 800
      San Diego, CA 92101
  5   Telephone: (619) 400-4990
  6   PAUL L. HOFFMAN (71244)
      hoffpaul@aol.com
  7   JOHN C. WASHINGTON (315991)
      jwashington@sshhzlaw.com
  8   200 Pier Avenue, #226
      Hermosa Beach, CA 90245
  9   Telephone: (310) 396-0731
 10   CATHERINE E. SWEETSER (271142)
      csweetser@sshhzlaw.com
 11   11543 West Olympic Blvd.
      Los Angeles, CA 90064
 12   Telephone: (310) 396-0731
 13   Attorneys for Plaintiff,
 14   LORI MYERS.

 15                         UNITED STATES DISTRICT COURT
 16                       CENTRAL DISTRICT OF CALIFORNIA
 17
 18   LORI MYERS, an individual, on behalf of      Case No: 5:20-cv-00335-JWH-SHKx
      herself and all others similarly situated,   Assigned to: Hon. John. W. Holcomb
 19
                   Plaintiff,
 20          vs.
                                                   DECLARATION OF HELEN I.
 21   STARBUCKS CORPORATION, a                     ZELDES IN SUPPORT OF
      Washington Corporation; MARS                 PLAINTIFF’S EX PARTE
 22   WRIGLEY CONFECTIONERY US, LLC,               APPLICATION FOR THE
      a Delaware Corporation; THE QUAKER           COURT TO CONSIDER
 23   OATS COMPANY, a New Jersey                   PLAINTIFF’S REQUEST FOR
      Corporation and; DOES 1-10, inclusive,       JUDICIAL NOTICE
 24
                   Defendants.
 25
 26
 27
 28
        DECLARATION OF HELEN I. ZELDES ISO PLAINTIFF’S EX PARTE APPLICATION
        FOR THE COURT TO CONSIDER PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 2 of 20 Page ID
                                 #:1745


  1                                     DECLARATION
  2          I, Helen I. Zeldes, declare and state as follows:
  3          1.      I am over the age of 21 years and I am competent to make this
  4   Declaration. I have personal knowledge of the facts as stated in this Declaration,
  5   or if I rely on business records, I will so personally state. I am an attorney with the
  6   law firm Schonbrun Seplow Harris Hoffman & Zeldes, LLP, counsel for Plaintiff.
  7   I am a member in good standing of the State Bar of California.
  8          2.      I submit this declaration in support of Plaintiff’s Ex Parte Application
  9   for the Court to Consider Plaintiff’s Request for Judicial Notice.
 10          3.      Attached hereto as Exhibit 1 is the Request for Judicial Notice.
 11          4.      On December 2nd, 2020, I emailed counsel for Defendant Starbucks
 12   Corporation (“Starbucks” or “Defendant”) at their respective email addresses listed
 13   below to inform them that Plaintiff wished to seek judicial notice of newly-
 14   discovered evidence and requested to meet and confer with them over Plaintiff’s
 15   anticipated ex parte request for the Court to take judicial notice of the newly-
 16   discovered evidence. I also provided them with copies of the additional evidence.
 17   A meet-and-confer call was set for December 3rd, 2020. On December 3rd, I spoke
 18   to counsel for Defendant listed below and explained to them why Plaintiff believes
 19   these documents are pertinent for the upcoming hearing and provided them with
 20   several alternatives of how to get this evidence to the Court’s attention including
 21   requesting permission from the Court to allow both sides supplemental briefing on
 22   the newly discovered evidence, leave to amend which would give Defendant an
 23   opportunity for full briefing on the issues impacted by the new evidence, or
 24   Plaintiff filing a request for judicial notice. Counsel for Defendant requested some
 25   time to discuss internally. On December 4, 2020, counsel for Defendant informed
 26   me by email that they prefer that we proceed ex parte and that they will oppose our
 27   application.
 28
                                                  1
        DECLARATION OF HELEN I. ZELDES ISO PLAINTIFF’S EX PARTE APPLICATION
        FOR THE COURT TO CONSIDER PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 3 of 20 Page ID
                                 #:1746


  1          5.      The names, addresses, telephone numbers and e-mail addresses for
  2   Defendant’s counsel are as follows:
  3
      Sascha Henry
  4   Robert J. Guite
  5   333 South Hope, 43rd Floor
      Los Angeles, CA 90071-1422
  6   Telephone: (213) 620-1780
  7   Facsimile: (213) 620-1398
      Email: shenry@sheppardmullin.com
  8   Email: rguite@sheppardmullin.com
  9
 10         Pursuant to 28 U.S.C. § 1746, I, Helen I. Zeldes, declare under penalty of
 11   perjury under the laws of the United States of America that the foregoing is true
 12   and correct.
 13
 14          Executed this 4th day of December, 2020 in San Diego, California.
 15
                                      /s/ Helen I. Zeldes
 16
                                        Helen I. Zeldes
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               2
        DECLARATION OF HELEN I. ZELDES ISO PLAINTIFF’S EX PARTE APPLICATION
        FOR THE COURT TO CONSIDER PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 4 of 20 Page ID
                                 #:1747




                        EXHIBIT 1
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 5 of 20 Page ID
                                 #:1748


  1   SCHONBRUN SEPLOW HARRIS
      HOFFMAN & ZELDES, LLP
  2   HELEN I. ZELDES (220051)
      hzeldes@sshhzlaw.com
  3   BEN TRAVIS (305641)
      btravis@sshhzlaw.com
  4   501 W. Broadway, Suite 800
      San Diego, CA 92101
  5   Telephone: (619) 400-4990
  6   PAUL L. HOFFMAN (71244)
      hoffpaul@aol.com
  7   JOHN C. WASHINGTON (315991)
      jwashington@sshhzlaw.com
  8   200 Pier Avenue, #226
      Hermosa Beach, CA 90245
  9   Telephone: (310) 396-0731
 10   CATHERINE E. SWEETSER (271142)
      csweetser@sshhzlaw.com
 11   11543 West Olympic Blvd.
      Los Angeles, CA 90064
 12   Telephone: (310) 396-0731
 13   Attorneys for Plaintiff,
 14   LORI MYERS.

 15                         UNITED STATES DISTRICT COURT
 16                       CENTRAL DISTRICT OF CALIFORNIA
 17                                                Case No: 5:20-cv-00335-JWH-SHKx
      LORI MYERS, an individual, on behalf of
 18   herself and all others similarly situated,   Assigned to: Hon. John. W. Holcomb
 19                Plaintiff,
             vs.
 20                                                REQUEST FOR JUDICIAL
      STARBUCKS CORPORATION, a                     NOTICE IN SUPPORT OF
 21   Washington Corporation; MARS                 PLAINTIFF’S OPPOSITION TO
      WRIGLEY CONFECTIONERY US, LLC,               STARBUCKS CORPORATION’S
 22   a Delaware Corporation; THE QUAKER           MOTION TO DISMISS SECOND
      OATS COMPANY, a New Jersey                   AMENDED COMPLAINT
 23   Corporation and; DOES 1-10, inclusive,
 24                Defendants.
                                                   DATE: December 11, 2020
 25                                                TIME: 9:00 AM
 26                                                COURTROOM: 2

 27
 28

       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
                 STARBUCKS CORPORATION’S MOTION TO DISMISS
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 6 of 20 Page ID
                                 #:1749


  1         Pursuant to Federal Rule of Evidence 201 and the incorporation by reference
  2   doctrine, and in connection with its Opposition to Starbucks Corporation’s Motion
  3   to Dismiss Second Amended Complaint, Plaintiff respectfully requests the Court
  4   take judicial notice of Exhibits A-F, which are prior versions of webpages from
  5   Starbucks Corporation’s (“Starbucks” or “Defendant”) website. Plaintiff only
  6   recently became aware of these documents as they are no longer readily available
  7   on the internet and Plaintiff had to obtain them from the Wayback Machine.
  8         Federal Rule of Evidence 201(c)(2) provides that a court must take judicial
  9   notice of adjudicative facts if requested by a party and supplied with the necessary
 10   information. “The court may judicially notice a fact that is not subject to reasonable
 11   dispute because it: (1) is generally known within the trial court’s territorial
 12   jurisdiction or (2) can be accurately and readily determined from sources whose
 13   accuracy cannot be reasonably questioned.” Fed. R. Evid. 201(b).
 14         “[I]ncorporation-by-reference is a judicially created doctrine that treats
 15   certain documents as though they are part of the complaint itself.” Khoja v.
 16   Orexigent Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018). see also
 17   Viggiano v. Hansen Natural Corp., 944 F. Supp. 2d 877, 882–83 (C.D. Cal. 2013)
 18   (A Court may “consider documents that are incorporated by reference but not
 19   physically attached to the complaint if they are central to plaintiffs’ claim and no
 20   party questions their authenticity”)
 21         Starbucks previously requested that the Court take judicial notice of its
 22   website in support of its Motion to Dismiss the First Amended Complaint asserting
 23   that it is incorporated by reference into the Complaint since the website is on
 24   Defendant’s product label which was included in the Complaint. See, Dkt. 43.
 25   Therefore, Exhibits A-F which are prior versions of the website both during and
 26   prior to the class period, are by Defendant’s own admission subject to
 27   incorporation by reference and necessary as full and surrounding context to the
 28   statements on the website.
                                                 1
       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
                 STARBUCKS CORPORATION’S MOTION TO DISMISS
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 7 of 20 Page ID
                                 #:1750


  1         These Exhibits are all relevant to the determination of Defendant’s Motion
  2   to Dismiss as they serve to demonstrate that child and slave labor existed in
  3   Starbucks’ cocoa supply chain and its cocoa was not 100% ethically sourced,
  4   despite its product label stating it was. The documents also demonstrate how
  5   Starbucks interprets “Ethically Sourced”.
  6         For these reasons, the Court should incorporate these Exhibits A through F
  7   by reference to provide the necessary context to evaluate Plaintiff’s claims as a
  8   matter of law. See Knievel v. ESPN, 393 F.3d 1068, 1076–78 (9th Cir. 2005).
  9         Furthermore, the authenticity of these documents cannot be subject to
 10   reasonable dispute as they are from Defendant’s own website and are therefore
 11   proper subjects of judicial notice.
 12         Defendant may assert in response to this Request that these documents are
 13   not subject to judicial notice because Plaintiff has never alleged reviewing them.
 14   This is a red herring. \The Ninth Circuit has made clear, “[w]hether or not
 15   [Plaintiff] had access to and reviewed the proffered documents is a matter unrelated
 16   to their authenticity—i.e., whether the documents are ‘what its proponent
 17   claims’”—and “does not address, much less cast doubt on, whether the copies are
 18   accurate reproductions.” Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 1161
 19   (9th Cir. 2012).
 20         Defendant may also argue that Plaintiff is presenting these documents
 21   untimely to the Court. However, Plaintiff only recently became aware of these
 22   prior versions, as Defendant did not mention them or present them to the Court
 23   when submitting its own RJN in support of its Motion to Dismiss the First
 24   Amended Complaint seeking to incorporate the relevant page from its website, and
 25   these versions were solely in Defendant’s possession. Therefore, Plaintiff
 26   presented them as soon as she became aware of them. Furthermore, Fed. R. Evid.
 27   201(d) states that the Court may take judicial notice at any stage of the proceeding.
 28   To the extent that Defendant asserts they have not had the opportunity to address
                                                  2
       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
                 STARBUCKS CORPORATION’S MOTION TO DISMISS
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 8 of 20 Page ID
                                 #:1751


  1   these documents, at the very least Plaintiff should be granted leave to amend her
  2   Complaint to incorporate these versions and add additional facts.
  3         Plaintiff therefore respectfully requests that the Court incorporate by
  4   reference and/or take judicial notice of the attached Exhibits A-F.
  5
  6                                            Respectfully submitted,
  7    Date: December 4, 2020                  SCHONBRUN SEPLOW HARRIS
  8                                            HOFFMAN & ZELDES, LLP

  9                                             By: /s/ Helen I. Zeldes
 10                                             Helen I. Zeldes
                                                Paul Hoffman
 11                                             Catherine Sweetser
 12                                             John Washington
                                                Ben Travis
 13
 14                                             Attorneys for Plaintiff,
                                                LORI MYERS.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                3
       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
                 STARBUCKS CORPORATION’S MOTION TO DISMISS
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 9 of 20 Page ID
                                 #:1752




                       EXHIBIT A
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 10 of 20 Page ID
                                 #:1753
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 11 of 20 Page ID
                                 #:1754




                       EXHIBIT B
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 12 of 20 Page ID
                                 #:1755
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 13 of 20 Page ID
                                 #:1756




                       EXHIBIT C
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 14 of 20 Page ID
                                 #:1757
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 15 of 20 Page ID
                                 #:1758




                       EXHIBIT D
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 16 of 20 Page ID
                                 #:1759
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 17 of 20 Page ID
                                 #:1760




                       EXHIBIT E
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 18 of 20 Page ID
                                 #:1761
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 19 of 20 Page ID
                                 #:1762




                       EXHIBIT F
Case 5:20-cv-00335-JWH-SHK Document 90-1 Filed 12/04/20 Page 20 of 20 Page ID
                                 #:1763
